Citation Nr: 0331605	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-03 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of residuals of a right wrist fracture, currently 
rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating determination 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

With regard to the veteran's claim of entitlement to an 
increased evaluation for residuals of a right wrist fracture, 
the Board notes that the veteran's representative has 
requested that the veteran be afforded a comprehensive 
examination for VA rating purposes as he has not been 
afforded one throughout the course of this appeal.  

Moreover, on a May 2002 VA Form 9, the veteran indicated that 
he had had a decrease in strength in his right wrist.  

Accordingly, the is case is remanded for the following:

The RO should schedule the veteran for a 
VA examination to determine the severity 
of his residuals of a right wrist 
fracture.  All indicated tests and 
studies should be performed.  The report 
should include range of motion in terms 
of degrees, graded strength, the presence 
or absence of painful motion and any 
other functional impairment.  The claims 
folder should be made available to the 
examiner for review.  

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).




